Citation Nr: 0703904	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-42 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for right ankle 
disorder.

2.  Entitlement to service connection for residuals of right 
tibia/fibula fracture.

3.  Entitlement to service connection for right knee 
disorder.

4.  Entitlement to service connection for depression as 
secondary to service-connected disability.

5.  Evaluation of left arm peripheral neuropathy, currently 
evaluated as zero percent (non-compensably) disabling.

6.  Evaluation of cervical spine arthritis, currently 
evaluated as zero percent (non-compensably) disabling.

7.  Evaluation of bilateral plantar fasciitis, currently 
evaluated as 10 percent disabling.

8.  Evaluation of chronic obstructive pulmonary disease 
(COPD) and asthma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran was an Army National Guard member who had active 
duty for training (ACDUTRA) from March 1982 to July 1982, and 
active duty service from February 2002 to November 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March and July 2004, and June 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  At a hearing before the undersigned Veterans Law 
Judge, the veteran submitted new evidence in the form of Army 
National Guard medical treatment and other records, and 
private medical treatment records.  Because the veteran has 
waived consideration of this evidence by the RO, a remand is 
not necessary.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board will address the rating issues on 
appeal as claims for higher evaluations of original awards.  
Analysis of these issues requires consideration of the 
ratings to be assigned effective from the date of award of 
service connection--in this case, November 26, 2003, the day 
following separation from military service.  Consideration 
must be given to whether the veteran deserves a higher or 
lower rating at any point during the pendency of the claim 
(so-called "staged ratings").  Id.

(Consideration of the appellant's claims for service 
connection for residuals of right tibia/fibula fracture, 
right ankle disorder, and depression, and claims for higher 
ratings for left arm peripheral neuropathy, bilateral plantar 
fasciitis, and COPD/asthma is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran does not have a right knee disability that is 
related to his military service.

2.  The veteran's service-connected cervical spine disability 
is evidenced by degenerative changes localized at C6, 
substantiated by x-ray findings, and slight limitation of 
motion.




CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The criteria for a rating of 10 percent for cervical 
spine arthritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and September 2004 and March 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided two statements of the 
case (SOCs) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of each issue, and the 
text of the relevant portions of the VA regulations.  The 
veteran was not apprised until March 2006 of the criteria for 
assigning an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, no effective 
date issue is now before the Board.  A remand is therefore 
not necessary to address the issues over which the Board has 
jurisdiction.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured an examination in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.



II.  Background

The veteran's SMRs show that he injured his right knee while 
on duty with his guard unit in September 1999.  The injury 
was described in his Guard medical records as a twist and a 
fall resulting in his knee contacting a rock on the ground.  
An x-ray report noted that there was no evidence of fracture 
or dislocation.  He was seen at a military hospital on return 
to the United States, where he was diagnosed with a bruised 
knee.  He was restricted from running, jumping, or marching 
for five days.  The veteran contends that he should be 
service connected for a right knee disability.  

The veteran injured his back in a fall down stairs while on 
active duty.  A medical evaluation board found that his back 
disability rendered him unfit for continued duty, and he was 
subsequently discharged.  The RO gave the veteran the benefit 
of the doubt in determining that the veteran's current back 
disability was a result of this fall and not an aggravation 
of a preexisting back disability.  The veteran was service 
connected for his thoracolumbar spine disability, which is 
not on appeal here, and was also service connected for a 
cervical spine disability based on an April 2003 in-service 
finding of anterior osteophyte formation at C6.  This 
cervical spine disability is presently evaluated as non-
compensably (zero percent) disabling.

The veteran was afforded a VA examination in February 2004 in 
connection with his claims.  The examiner recounted the 
history of the knee injury and noted the April 2003 in-
service x-ray findings showing no fracture or subluxation of 
the cervical spine, but which also noted anterior osteophyte 
formation at C6.  The veteran reported intermittent right 
knee pain, increasing by evening after a day's activities.  
Some days were said to be free of pain, but, when present, 
lasted for eight to 10 hours.  On examination, the VA 
examiner noted that the veteran's right knee flexion was 0-
115 degrees, with 0-140 being normal.  She noted that the 
veteran grimaced with flexion from 105-115.  Left knee 
flexion was also 0-115, with no reported or observed pain.  
Both knees were negative for stability irregularities, and 
there was no swelling, effusion, redness, joint laxity, 
muscle spasms, or muscle atrophy of the right knee.  X-ray's 
of the knees taken the day of the examination were normal 
bilaterally.  The examiner concluded that there was no 
objective evidence of right (or left) knee fractures or other 
injuries.

The examiner found a small, nontender lymph node on the left 
anterior cervical spine area.  The examiner noted that range 
of motion exercises were not affected by the veteran's body 
habitus.  Range of motion exercises revealed flexion, 
extension, and left and right lateral flexion all from 0-45 
degrees, with 45 degrees identified as being normal.  
Rotation was from 0-60 in both directions, with 60 degrees 
identified as being normal.  The examiner diagnosed minimal 
degenerative osteoarthritis at C6.

III.  Analysis

A.  Right Knee

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, other than the veteran's subjective complaints of pain, 
there is no medical evidence of a current right knee 
disability.  The VA examiner specifically found that there 
was no objective evidence of a right knee injury.  Put 
another way, the examiner found no evidence of a residual of 
the veteran's in-service right knee injury.  The Board 
acknowledges that there is medical evidence of an in-service 
injury to the veteran's right knee.  However, as noted, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease in order for service connection to be granted, 
and, as the February 2004 examination showed, there is no 
evidence of a current chronic disability.  The Board also 
acknowledges that the examiner found that the right knee 
range of motion elicited some pain at the extreme end of the 
range of motion, however, this slight difference between the 
two knees was not enough for the examiner to find that a 
current disability exists.  

The veteran contends that he has a current right knee 
disability that is a result of the in-service injury, 
described at the time as a bruised knee.  While the veteran 
is competent as a layman to describe symptoms he experiences, 
there is no evidence of record showing that he has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2006).  Consequently, the veteran's own assertions that he 
has a current disability related to his military service have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's in-service knee injury has not resulted in a 
current chronic diagnosed right knee disability.

B.  Cervical Spine

As noted, the veteran is service-connected for cervical spine 
arthritis based on the in-service finding of degenerative 
changes localized at C6, substantiated by x-ray findings.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's cervical 
spine claim as a claim for a higher evaluation of the 
original award, effective from the date of award of service 
connection.

The veteran's cervical spine disability is based on a finding 
of minimal degenerative osteoarthritis of C6.  Arthritis due 
to trauma that is substantiated by x-ray findings is 
evaluated under Diagnostic Code 5010.  38 C.F.R. § 4.71a.  
Diagnostic Code 5010, in turn, calls for rating the 
disability as degenerative arthritis under Diagnostic Code 
5003.  Id.  Diagnostic Code 5003 requires rating degenerative 
arthritis on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Id.  

Except for one exception not relevant here, all spine 
disabilities are evaluated under a General Rating Formula for 
Diseases and Injuries of the Spine.  Id.  Under the General 
Rating Formula, a 10 percent evaluation is for application 
with forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  Id.  

A 20 percent evaluation is for application with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  

Here, the February 2004 VA examiner's report of range of 
motion of the veteran's cervical spine showed flexion, 
extension, and left and right lateral flexion all from 0-45 
degrees, with 45 degrees identified by the examiner as 
normal, and rotation from 0-60 in both directions, with 60 
degrees identified by the examiner as normal.  The Board 
notes, however, that, for VA rating purposes, normal rotation 
of the cervical spine is 80 degrees, not 60 degrees.  Adding 
the results of the veteran's range of motion exercises 
results in a combined total of 300 degrees.  This 300 degrees 
result falls squarely within the rating criteria cited above 
for the 10 percent rating.  The Board therefore finds that a 
10 percent rating is warranted for the veteran's cervical 
spine disability.  A higher, 20 percent, rating is not 
warranted because the combined range of motion of the 
cervical spine is not 170 degrees or less.  

Based on the above analysis, a higher, 10 percent evaluation 
is warranted for the veteran's cervical spine disability, but 
a rating higher than 10 percent is not warranted.  (The 
examiner specifically noted in February 2004 that the veteran 
did not experience pain along the cervical spine, and there 
was no muscle tightness or pain in the paracervical muscles.  
The veteran did not complain of pain with range of motion and 
his muscular strength in the neck was 5/5.  Consequently, 
there is no suggestion that the veteran experiences 
functional losses, such as might be caused by pain, that 
would warrant consideration of a higher rating.)  

Finally, the record does not suggest that the veteran should 
be at a rating higher or lower than 10 percent at any time 
since the award of service connection.  Fenderson, supra.


ORDER

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to a 10 percent rating for cervical spine 
arthritis is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The veteran's claims for service connection for residuals of 
right tibia/fibula fracture, right ankle disorder, and 
depression, and claims for higher ratings for left arm 
peripheral neuropathy, bilateral plantar fasciitis, and 
COPD/asthma, must all be remanded because the information on 
which the RO relied in making its decisions is either now too 
old, or else insufficient, for the Board to rely on in making 
its decisions.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) (where the record before the BVA is inadequate, remand 
is required); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of claimant's disability, a VA examination 
must be conducted).  

The denial of claims for service connection for residuals of 
right tibia/fibula fracture and right ankle disorder, and 
claims for higher ratings for left arm peripheral neuropathy, 
bilateral plantar fasciitis, and COPD/asthma, were all based 
on medical information derived principally from the February 
2004 VA examination.  The right arm peripheral neuropathy 
issue relied on testing completed even earlier, in May 2003.  
Moreover, the Board notes that additional medical records 
reflecting the veteran's in-service treatment have been added 
to the record since that examination.  While the veteran 
waived consideration of this new evidence by the RO, the 
Board is of the opinion that a VA examiner's informed opinion 
requires review of this evidence.  In this regard, the Board 
notes that the February 2004 VA examiner noted that she could 
find no medical information related to the veteran's right 
ankle injury and right tibia/fibula fracture in the file.  
That medical information is now of record.  

Finally, the Board notes that a December 2004 VA treatment 
note gave a working diagnosis of major depressive disorder 
and generalized anxiety disorder, without expressing the 
diagnoses in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and 
without expressing any opinion as to the etiology of the 
diagnosed mental disorders.  The RO denied service connection 
for depression without benefit of a compensation examination 
seeking a current diagnosis, if any, in accordance with 
38 C.F.R. § 4.125 and DSM-IV, and an opinion as to whether it 
is at least as likely as not that any currently diagnosed 
depression is attributable to the veteran's service-connected 
disabilities.  The Board will therefore remand for such an 
examination.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA joints examination by a 
medical professional with appropriate 
expertise to determine the current 
diagnosis and etiology of any right 
tibia/fibula and right ankle disability.  
For each diagnosis, a medical opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
disability is etiologically related to 
military service.  (Consideration should 
be given to the entire record, including 
records received at the 2006 hearing.)

The veteran should also be afforded VA 
examination(s) to determine the degree of 
current disability evidenced by his 
service-connected left arm peripheral 
neuropathy, bilateral plantar fasciitis, 
and COPD/asthma.  All indicated studies, 
tests, and evaluations necessary to apply 
the pertinent rating criteria, including 
pulmonary function testing, should be 
performed and the results noted in the 
examination report(s).

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.

The RO should ensure that any examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

2.  The RO should also arrange for the 
veteran to undergo a VA mental disorders 
examination by a qualified mental health 
professional.  The examiner is to provide 
a diagnosis in accordance with DSM-IV, 
and is specifically to provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any diagnosed depression is caused or 
made worse by service-connected 
disability.  

All indicated studies, tests, and 
evaluations deemed necessary should be 
performed and the results noted in the 
examination report(s).

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

(The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).)  

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  The supplemental 
statement of the case should reflect 
consideration of both old and new 
versions of 38 C.F.R. § 3.310.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


